Citation Nr: 0721473	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  02-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 20 percent for a low back disability.  

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for a bilateral wrist disability.  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for asthma and reactive airway disease.  

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for a right knee disability.  

5.  Entitlement to an initial compensable disability 
evaluation for recurrent vaginitis.  

6.  Entitlement to an initial compensable disability 
evaluation for hemorrhoids. 

7.  Entitlement to an initial compensable disability 
evaluation for sinusitis and rhinitis.  

8.  Entitlement to service connection for a left knee 
disability. 

9.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1981 to September 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  




FINDING OF FACT

In June 2007, the Board received specific notification from 
the veteran that she was withdrawing all claims on appeal.  


CONCLUSION OF LAW

The criteria for the veteran's withdrawal of all issues on 
appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) and (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating her argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2006).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the veteran or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the veteran personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2006).

In a statement received by the Board in June 2007, the 
veteran stated, "[i]n reference to your letter 5-11-07 
[p]lease be advised that I wish to withdraw all [a]ppeals.  I 
am satisfied with my [r]ating of 60% at this time."

Consequently, the veteran has withdrawn her appeal and there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to an initial disability evaluation 
greater than 20 percent for a low back disability is 
dismissed.  

The claim of entitlement to an initial disability evaluation 
greater than 10 percent for a bilateral wrist disability is 
dismissed.  

The claim of entitlement to an initial disability evaluation 
greater than 10 percent for asthma is dismissed.  

The claim of entitlement to an initial disability evaluation 
greater than 10 percent for a right knee disability is 
dismissed.  

The claim of entitlement to an initial compensable disability 
evaluation for recurrent vaginitis is dismissed.  

The claim of entitlement to an initial compensable disability 
evaluation for hemorrhoids is dismissed. 

The claim of entitlement to an initial compensable disability 
evaluation for sinusitis and rhinitis is dismissed.  

The claim of entitlement to service connection for a left 
knee disability is dismissed. 

The claim of entitlement to service connection for bronchitis 
is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


